Citation Nr: 1640975	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  09-05 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a wart on the right thumb.  

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty from January 1989 to January 2001.  He also had subsequent service in the Arkansas Air National Guard until August 2004.

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a May 2008 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) that (in pertinent part) denied service connection for right thumb wart, a respiratory condition/sleep apnea and right arm numbness.  After a November 2012 Board remand of these claims for additional development, in March 2015 the Board issued a decision [by a Veterans Law Judge (VLJ) other than the undersigned] that denied service connection for left thumb wart and obstructive sleep apnea.  The Veteran appealed this Board decision to the Court.  In July 2016, the Court issued an order that vacated the March 2015 Board decision with regard to the claims of service connection for a wart on the right thumb and obstructive sleep apnea, and remanded the matters for readjudication consistent with the instructions outlined in a July 2016 Joint Motion for Partial Remand (Joint Motion) by the parties.  The case is now assigned to the undersigned.

[In March 2015, the Board also remanded the issue of entitlement to service connection for right arm numbness; because the requested development has not yet been completed by the Agency of Original Jurisdiction (AOJ) on such issue and it has not been re-certified to the Board, this issue is not before the Board at this time.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Joint Motion noted that "the Board erred by finding that Appellant did not show good cause for failing to report to his scheduled VA medical examination" because "the evidence of record demonstrates that VA was sending correspondence intended for Appellant to an incorrect address during the relevant time period."  As such, the parties agreed that "it is unclear whether Appellant was notified about the scheduled VA examinations" and the appeal should be remanded for the Board to schedule new medical examinations.  [Notably, as review of the record shows that the Veteran has undergone multiple subsequent VA examinations in connection with unrelated claims, the record now demonstrates that VA has the Veteran's current mailing address and he is in receipt of communications from VA.]  

Regarding the matter of service connection for sleep apnea, in a September 2016 Appellate Brief Presentation on behalf of the Veteran, his representative argued that that his sleep apnea is more likely the result of his service-connected major depressive disorder, including medication prescribed for treatment of his psychiatric disability.  On remand, examination and opinion addressing this theory of entitlement must also be obtained.  

As the appeal is being remanded, updated VA and private treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include updated VA treatment records.

2.  After completion of the foregoing, schedule the Veteran for a VA examination, by an appropriate VA examiner, to determine the nature and etiology of his right thumb wart and obstructive sleep apnea.  The claims folder and any pertinent records should be made available to the examiner for review.  All appropriate tests should be accomplished and all clinical findings should be reported in detail.  Based on the examination and review of the record, the examiner should answer the following questions:

a.  Is it at least as likely as not (i.e. probability of at least 50 percent) that any wart on the right thumb that may be present is etiologically related to the Veteran's active duty service? 

b.  Is it at least as likely as not (i.e. probability of at least 50 percent) that the Veteran's currently diagnosed obstructive sleep apnea had its clinical onset during service or is otherwise related to his active duty?  

c.  If (b) is answered no, is it at least as likely as not (probability of at least 50 percent) that his currently diagnosed obstructive sleep apnea is proximately due to (caused by) a service-connected disability, to specifically include GERD; unspecified anxiety disorder, major depressive disorder and panic disorder without agoraphobia and/or medications prescribed to treat the Veteran's service-connected disabilities?

d.  If (c) is answered no, is it at least as likely as not (probability of at least 50 percent) that his currently diagnosed obstructive sleep apnea has been aggravated by a service-connected disability, to specifically include GERD; unspecified anxiety disorder, major depressive disorder and panic disorder without agoraphobia and/or medications prescribed to treat the Veteran's service-connected disabilities?

If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of obstructive sleep apnea (i.e., a baseline) before the onset of the aggravation.

In providing the requested opinions, the examiner should consider, and comment upon as necessary, the medical treatise evidence submitted by the Veteran and his representative regarding the relationship between sleep apnea and psychiatric disorders and sleep apnea and GERD.  The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  The AOJ should then review the record and readjudicate the Veteran's claims.  If any remain denied, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

